Title: To Thomas Jefferson from Wilson Cary Nicholas, 29 October 1803
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Washington Oct. 29. 1803
          
          Mr. Rawlins the Gentn. who will deliver you this letter, is anxious to obtain an appointment in the Custom house at New Orleans. This Gentn. formerly lived in Virginia in a mercantile house engaged in extensive business, I have not had such an acquaintance with Mr. Rawlins as woud justify me in asking an office for him, I can only speak of him, as to his having been regularly brought up to the business I have mentioned, and as to an impression that was, and is, upon my mind, that he is a respectable man. I am much strengthened in this opinion by an intimate acquaintance with the friends of Mr. Rawlins, who are much esteemed. I have no doubt that it is in the power of Mr. Rawlins, to give you such testimonials from Baltimore, of his character and qualifications, (from persons who have known him more recently, and more intimately than I have) as will shew that he is worthy of your confidence
          I am with the greatest respect Your humble Servant
          
            W. C. Nicholas
            
          
        